The opinion of the court was delivered, November 3d 1870, by
Thompson, C. J.
— The only question we shall notice in this appeal is, that of the jurisdiction of the Court of Common Pleas in granting the injunction complained of: we shall therefore pass by all questions in the case but this.
The Landlord and Tenant Act of 1863 provides an ample remedy whereby to recover possession of leased premises when it is alleged that the term has expired. It is not a one-sided remedy, for it allows to the defendant ample scope to allege and prove any legal defence he may have against the plaintiff’s demand, with the right of review by appeal or certiorari. It is a complete system for that species of controversy. I do not know that it is a wise system; that may be doubted, but it is complete in itself. Proceedings under this system were legally and regularly begun by the defendants, as appears by the records before us; but before a final result was arrived at, the Court of Common Pleas interposed by injunction, and stopped them. The reason assigned for this was, supposed hardship upon the plaintiffs, if the plaintiffs in the proceeding repossessed themselves of what they had leased to the defendants. This was manifest interference without authority of law. The court had no jurisdiction in equity of the proceedings. They were not contrary to law; and if they had been, an injunction was not a correctional process. That was to be done by the process provided in the act, viz., by appeal or certiorari. These were the legal matters provided in the act, and a court of equity could not supplement them. Courts may restrain acts contrary to law, but not where they are according to positive law. That would be to put the courts above the legislature. Where a positive statutory remedy exists and may be pursued, equity cannot interfere on the ground of irreparable mischief. The “law injures no one,” is a maxim which inculcates obedience to law. Where positive law in point of fact injures, it is the legislature which must furnish the corrective; courts cannot. Irreparable damages cannot be alleged against statutory remedies legally pursued, and that was the case of the plaintiffs before the magistrate. These principles are plain, and need neither authority nor elaboration to substantiate. We think the court below had no jurisdiction in equity to restrain these defendants from proceeding under the Landlord and Tenant Act referred to, *158to try their right to repossess themselves of the leased premises in question. The decree in the case is therefore reversed, and the bill is dismissed at the costs of the appellees.